Citation Nr: 0712628	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.

In November 2005, the veteran was afforded a video conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
evaluation of 70 percent, but not higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2003.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of her and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was sent in March 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in November 2003 and May 2004.  

Finally, in April 2005, the veteran's representative 
submitted additional evidence to the Board.  The veteran 
waived RO consideration of this evidence at her hearing in 
November 2005.  


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The veteran received VA medical treatment for her PTSD.  
Medical records from March 2003 to November 2004 showed that 
the veteran was having trouble maintaining stable work due to 
inability to get along with coworkers and supervisors.  She 
had trouble getting along with people and was unable to have 
successful relationships with men or with members of her 
family.  Her PTSD symptoms included depression, anxiety, 
trouble sleeping, and panic attacks, which occurred several 
times per day.  The veteran felt fearful at night and would 
check all her doors twice to make sure they were locked.  She 
ruminated over her problems and had intrusive thoughts.  The 
veteran also struggled with impulsivity and was caught 
shoplifting.  She also struggled with anger and complained of 
irritability, being easily angered and intolerant of others.  
She has had suicidal thoughts, but denied having intent to 
carry them out.  The veteran has been diagnosed as having 
chronic PTSD, increased symptoms with increased stress; 
anxiety; and depression.

In November 2003, the veteran was afforded a VA examination.  
At that time, she reported re-experiencing symptoms, 
withdrawing and numbing of general responsiveness symptoms, a 
number of hyperarousal symptoms and signs and symptoms 
relative to panic attacks.  She also had discreet periods of 
elevated anxiety that included shaking, nausea, worry about 
going crazy, peripheral paresthesias, and a sense of racing 
thoughts, which occurred during social situations and could 
last from 10 minutes to one hour.  The veteran also had a 
heightened sense of paranoia or suspiciousness that may be 
related to PTSD.  She had a good deal of difficulty with 
working relationships and intimate relationships related to 
both PTSD and developmental difficulties.  She was working as 
a hair stylist.  Mental status examination showed that the 
veteran's nutrition and hygiene were excellent.  She 
displayed moderate psychomotor agitation with fidgety body 
posture.  Her expressive, reactive, and spontaneous movements 
were within normal limits, she had goal-directed behaviors 
and her speech was unremarkable.  Her attitude was somewhat 
anxious.  The veteran's affect was moderately elevated with 
fairly labile change pattern tending toward agitation.  She 
was alert and oriented to person, place, time and purpose and 
her thinking processes were sequential, logical and goal-
directed.  She displayed moderate difficulty with attention 
and concentration and her latency of response was 
significant.  Her memory was grossly intact, but had some 
difficulties with recent recollection and would wander around 
the house forgetting exactly what she set out to do.  She had 
good insight into her mental health functioning, good 
judgment towards future goals and no obsessions, delusions, 
or compulsions.  She did report having ongoing suicidal 
ideations with no intent to act and spontaneous homicidal 
ideations relative to rage reactions with no intent to act.  
The veteran was diagnosed as having PTSD with panic attacks 
and was assigned a GAF score of 50.

In May 2004, the veteran was afforded another VA examination 
conducted by the November 2003 examiner.  The claims file was 
reviewed.  At that time, she reported having a good 
relationship with her mother.  The veteran felt a good deal 
of disruption and often forgot to take her medication or 
ended up in an interpersonal chaotic situation.  She felt 
that the structure around her life had collapsed and had a 
general decrease in functioning capacity.  She reported 
working at three different salons, losing her car, and 
declaring bankruptcy since the November 2003 examination.  
She reported an increase in her demonstrated anger, general 
crabbiness, irritability, impatience, and brusqueness of 
attitude towards others.  She had noticed that she was 
isolating more and that her suspiciousness and fearfulness 
relative to interpersonal attack was increasing because she 
was checking the doors and the security of her home more 
often.  On mental status examination, the examiner noted no 
significant changes since her last examination and reported 
similar symptoms.  The veteran was diagnosed as having PTSD 
and was assigned a GAF score of 50.  

During the November 2005 hearing, the veteran described 
symptoms that mirrored those reported during the VA 
examinations.  

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 70 percent disability rating.  The VA examiner in 
November 2003 and May 2004 characterized the veteran's PTSD 
as serious by assigning a GAF score of 50.  In addition, the 
record as a whole shows that the veteran has reported 
suicidal and homicidal ideation; impaired impulse control, 
such that she has shoplifted and demonstrated anger, general 
crabbiness, irritability, impatience, brusqueness of attitude 
towards others, was easily angered and intolerant of others; 
obsessional rituals, such as checking all her doors twice to 
make sure they were locked; near-continuous panic attacks and 
depression affecting the ability to function independently, 
appropriately and effectively, such as having general 
responsiveness, hyperarousal, panic attacks, which occurred 
several times per day, and discreet periods of elevated 
anxiety; difficulty in adapting to stressful circumstances, 
including work or a worklike setting, such as her inability 
to keep a job or work effectively with others; and an 
inability to establish and maintain effective relationships, 
as she had a good deal of difficulty with working 
relationships and intimate relationships and would isolate 
herself.  The Board finds the VA treatment records and 
examination reports, in addition to the veteran's testimony 
during the November 2005 hearing, to be probative of a PTSD 
disability approximating a 70 disability rating.  

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 70 percent rating, the Board also 
points out that the criteria for a 100 percent rating are 
neither approximated nor met.  On mental status evaluation, 
the veteran's nutrition and hygiene were excellent; speech 
was normal and goal directed; her thinking processes were 
sequential, logical and goal-directed; she was oriented to 
all spheres; good insight and judgment; she had only some 
difficulty with recent recollection; and had only moderate 
difficulty with attention and concentration.  More 
importantly, the veteran was able to work on her own, though 
she had difficulty keeping jobs in which she was supervised 
by someone.  Accordingly, the criteria of a 100 percent 
rating for PTSD are not met.

The veteran's and others' lay statements as to the frequency 
and severity of her symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
preponderance of the evidence is against a rating higher than 
70 percent for the veteran's PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating of 70 percent, and not higher, for 
service-connected PTSD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


